Title: To George Washington from Major General Stirling, 13 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 13: 1778
  
I wrote your Excellency the Evening before last; and have been impatiently watching the motions of the Enemy Since, they will not let me get any thing from Staten Island. But I have this Instant received the enclosed report from Amboy by which it appears their third Embarkation is begining to move, the thirty Eight Sail which fell down to the hook yesterday Afternoon I make no doubt will be followed, this Mornings Tide, by the rest that were at the Watering place, which by the last Accots were Upwards of one hundred Sail. I have not yet been Able to unravel the Mystery of the “the Commander in Cheif being Absent from N. york.” I am most Sincerely your Excellencys Most Humble Servant
  
    Stirling,
  
  
The Wind is now at South they Cannot go out while it Continues so.
  
